Citation Nr: 1335481	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  12-00 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:  Mark R. Lippman, Attorney at Law	


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1970 to July 1974.  This matter arises before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

A review of the Virtual VA and VBMS paperless claims processing systems does not reveal any additional evidence pertinent to the claim on appeal.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides while stationed in the Kingdom of Thailand from September 1973 to July 1974.

2.  The competent evidence of record establishes a current diagnosis of Parkinson's disease.
  

CONCLUSION OF LAW

Parkinson's disease is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim on appeal, because the claim is granted in full, the VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 
 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2013).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay assertions may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Layno v. Brown, 6 Vet. App 465 (1994).  Lay evidence must be considered and may be sufficient in and of itself.  King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006)); Davidson v. Shinseki, 581 F.3d 1313, 1315   (Fed. Cir. 2009) (rejecting the view that "competent medical evidence is required . . . [when] the determinative issue involves either medical etiology or a medical diagnosis").  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when "(1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including Parkinson's disease, shall be service connected if it becomes manifest to a degree of 10 percent disabling or more at any time after service.  38 C.F.R. § 3.307(a)(6) (2013).  This presumption of service connection will attach, even in the absence of any evidence of the disease while in service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).

VA's Compensation & Pension (C&P0 Service has issued information concerning the use of herbicides in Thailand during the Vietnam War.  According to a May 2010 bulletin, C&P Service determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand, a practice that was intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although the Department of Defense indicated that the herbicide used was commercial in nature rather than tactical (such as Agent Orange), C&P Service has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. ("M21-1MR").

Given this information, VA's C&P Service has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, the C&P Service stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identified several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  As such, the C&P Service indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

The Veteran contends that he developed Parkinson's disease as a result of herbicide exposure while repairing and maintaining cameras on F-4 Phantom fighter jets at U-Tapao Air Force Base in Thailand.  Parkinson's disease is a presumptive disease. 38 C.F.R. § 3.309(e).  The medical evidence of record indicates that the Veteran was diagnosed with Parkinson's disease in March 2007.  Therefore, the only remaining question in determining whether the Veteran is entitled to presumptive service connection for Parkinson's disease due to herbicide exposure is whether he was exposed to herbicides while serving on active duty.

The Board finds that the preponderance of the evidence of record indicates that the Veteran was exposed to herbicides during service.  The Veteran's DD-214 and service personnel records show that he served in Thailand at the U-Tapao Air Force Base from September 1973 to July 1974.  Additionally, his DD-214 indicates that his military occupational specialty (MOS) was aerospace photo systems repairman.  Although the Veteran's MOS is not obviously consistent with exposure to the base perimeter, he asserts that he had significant exposure to the base perimeters.  Although he initially stated in a September 2011 report of contact that he never went to Vietnam and that he was not on the perimeter as a camera repairman, in an October 2011 notice of disagreement, the Veteran stated that he flew to Thailand through Saigon via commercial airline and had other exposure to the perimeter including walking along the fence line of the base, taking the path out of the base on his way into town, "FOD" details during which he picked up foreign objects that could cause damage to jet engines, performing maintenance duties on aircraft parked on peripheral runway areas near the perimeter, and eating at the open air café ("hootch") on the perimeter road where dust from the ground was always flying about.    

The Board finds the Veteran's assertions competent and credible.  Although the statements may appear contradictory, the Board finds they are not.  For example, the Veteran did not go to Vietnam; he changed airplanes there en route to Thailand.  Additionally, many of his claimed activities along the perimeter were not part of his official camera repairman duties.  Furthermore, the duties of performing maintenance duties on aircraft on peripheral runways and picking up debris that could cause damage to the jet engines, are completely plausible duties for the Veteran's MOS.  

The Board observes that the RO associated a Memorandum for the Record regarding Herbicide Use in Thailand during the Vietnam Era with the claims file, which indicates that non-tactical herbicides were used on bases in Thailand and that veterans whose MOS required perimeter contact were more likely to have been exposed to these herbicides.  Although the Veteran's MOS is not necessarily consistent with perimeter contact, he has testified that he had contact with the perimeter on many occasions.  Therefore, as there is no evidence contradicting the Veteran's claims of perimeter contact, the Board further finds that the Veteran is credible when describing his activities along U-Tapao Air Force Base's perimeter.  Thus, the Board concedes that he was exposed to herbicides.

Affording the Veteran the full benefit of the doubt, the Board finds that he was exposed to herbicides while serving in Thailand and that his Parkinson's disease can be presumed to be related to herbicide exposure in service.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim of entitlement to service connection for Parkinson's disease, to include as secondary to herbicide exposure, is granted.


ORDER

Entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicides, is granted, subject to the laws and regulations governing the payment of monetary benefits. 




____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


